DETAILED ACTION 
1. 	This action is pursuant to the claims filed on March 23, 2021. Claims 1-17 are pending. A first action on the merits of claims 1-17 is as follows. 
Notice of Pre-AIA  or AIA  Status 
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
 
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Tal et al. (hereinafter ‘Bar-Tal’, U.S. PGPub. No. 2016/0338770) in view of Eliason et al. (U.S. PGPub. No. 2014/0257069).
In regard to independent claims 1 and dependent claims 2-7, 9, Bar-Tal discloses an expandable member (lattice structure 120 in Figs. 24), comprising: a spline (filament 100)  extending from a first proximal location at the distal end of the catheter shaft to a second proximal location at the distal end of the catheter shaft (ends 102 and 104 are fixed to the distal end of the catheter as shown in Fig. 6), and a plurality of electrodes mounted onto the respective plurality of splines (electrodes 28); wherein the splines are moveable from an undeployed to deployed state (see Figs. 2-4; Fig. 2 shows that in the undeployed state, the distal-most part of the spline is the point along the spline that aligns with the central axis, a distal intersection), wherein the spline intersects the central axis at a distal intersection, and wherein the spline extends in a transverse direction at the distal intersection (the distal portion of the spline is perpendicular to the longitudinal axis of the catheter).
Bel-Tal further discloses that the plurality of splines (a plurality of filaments 100) are interlaced to form an open lattice ([0032]-[0034]). While Fig. 3 illustrates the interlaced arrangement, Bel-Tal does not clearly illustrate a top-down profile of the interlaced splines.
Eliason discloses an expandable member (electrode assembly 30 in Fig. 3 & 5) having a plurality of splines (splines 36) symmetrically disposed about the central axis. Specifically, Eliason teaches that the splines are configured to assume a twisted shape (e.g. a helical shape), when the assembly is in the expanded state. Eliason explains that the use of a helical shape, 
Note that the combination of Bel-Tal and Eliason would result in the top-down profile as shown in the labeled Fig. 5 of Eliason which would meet all the subsegment limitations as set forth throughout claims 1-4, 7 & 9. Furthermore, the first and third subsegments form an angle of at least greater than 90 degrees, thus meeting claim 4 and these subsegments is oblique to the central axis, thus meeting in part claim 1. The Examiner notes that the first segment is the segment of the filament that is within the rectangular box and the first subsegment is between the distal intersection and a distal subsegment end of the second subsegment. It is also noted that the distal intersection is proximal to (or nearby) the distal subsegment end of the second subsegment. Lastly, the second subsegment as shown in Fig. 5 is entirely curved. 

    PNG
    media_image1.png
    917
    1317
    media_image1.png
    Greyscale

See the expanded view of the first and second subsegments of the spline in Fig. 5

    PNG
    media_image2.png
    526
    1258
    media_image2.png
    Greyscale


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Tal and Eliason as applied to claim 1, and further in view Burke et al. (hereinafter ‘Burke’, U.S. PGPub. No. 2012/0271135).
In regard to claims 8, Bar-Tal/Eliason combination discloses the invention substantially as claimed in claim 1 and discussed above.
However, Bar-Tal/Eliason combination is silent as to the cross-sectional profile of the spline that is rectoval. 
Burke discloses an expandable assembly formed from a plurality of splines, wherein each of the splines comprises a cross-sectional profile that is rectoval ([0122]: splines 14 has a substantial rectangular shape with rounded sides). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spline shape of Bar-Tal so that it is rectoval shape as taught by Burke, thereby arriving at the claimed invention. Note that both of the two references discloses the same material, Nitinol or shape memory material (Bar-Tal, [0030]; Burke, [0152]) for forming the splines. Doing so involves routine skill in the art and providing a flat surface on the spline allows for a better tissue contact. 
Claims 10-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Tal and Eliason, and further in view of Bencini et al. (hereinafter ‘Bencini’, U.S. PGPub. No. 2014/0257069).
In regard to independent claims 10 and 19 and dependent claims 11-16, Bar-Tal discloses an electrophysiological catheter ([0023]-[0024]: intracardiac ECG signal monitoring catheter) comprising:
a catheter shaft (26 in Fig. 1) extending along a central axis between a proximal end and a distal end (see Fig. 1); 
an expandable member (lattice structure 120 in Figs. 24) coupled to the catheter shaft, wherein the expandable member includes a plurality of splines (a plurality of filaments 100) extending from a first proximal location at the distal end of the catheter shaft to a second proximal location at the distal end of the catheter shaft (ends 102 and 104 are fixed to the distal end of the catheter as shown in Fig. 6), wherein the splines are moveable from an undeployed to deployed state (see Figs. 2-4; Fig. 2 shows that in the undeployed state, the distal-most part of the spline is the point along the spline that aligns with the central axis, a distal intersection), wherein the spline intersects the central axis at a distal intersection, and wherein the spline extends in a transverse direction at the distal intersection (the distal portion of the spline is perpendicular to the longitudinal axis of the catheter); and
a plurality of electrodes mounted onto the respective plurality of splines (electrodes 28). 
Bel-Tal further discloses that the plurality of splines (a plurality of filaments 100) are interlaced to form an open lattice ([0032]-[0034]). While Fig. 3 illustrates the interlaced arrangement, Bel-Tal does not clearly demonstrate a top-down profile of the interlaced splines.
Eliason discloses an expandable member (electrode assembly 30 in Fig. 3 & 5) having a plurality of splines (splines 36) symmetrically disposed about the central axis. Specifically, Eliason teaches that the splines are configured to assume a twisted shape (e.g. a helical shape), when the assembly is in the expanded state. Eliason explains that the use of a helical shape, enables a more even distribution of electrodes and therefore more even sampling of electrical activity in tissue, in both contact and non-contact mapping ([0034]). Given that Bel-Tal discloses interlaced arrangement of the plurality of splines as shown in Fig. 2, it would have been obvious 
Note that the combination of Bel-Tal and Eliason would result in the top-down profile as shown in the labeled Fig. 5 above of Eliason which would meet all the subsegment limitations as set forth throughout the dependent claims. 
Additionally, while Bel-Tal is silent as to a handle coupled to the proximal end of the catheter shaft, providing a handle on a catheter is well-known in the art and is further shown by Eliason (handle 22 in Fig. 2, [0027]) so that the physician can use the handle to steer the catheter, thus meeting in part claim 19.
Bar-Tal/Eliason combination does not disclose the geometric shape of the splines as claimed in claims 13-16.
Bencini discloses a plurality of splines that can be configured to have a particular shape when released ([0065]). Splines can have a spherical “onion” shape similar to the desired shape of Bar-Tar or alternatively, a slightly pointed “turnip” shape, a tapered “carrot” shape, a curved “banana” shape or some other shape that is useful in treating a particular part of the body ([0065]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the assembly of Bar-Tal/Eliason combination which forms generally an “onion” shape to a curved banana shape having concavity or any other shapes as taught by Bencini, since modifying the shape of the assembly for treating and/or sensing a complex anatomical structure or area involves routine skill in the art and a 
In regards to claim 20, Bar-Tal/Eliason combination discloses the invention substantially as claimed in claim 19 and discussed above. However, Bar-Tal/Eliason does not disclose a reference electrode on the catheter shaft.
Bencini further discloses providing a reference electrode disposed on some location on a catheter ([0056]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a reference electrode on the catheter of Bar-Tal/Eliason combination as doing so allows for the electrode to be measured relative to a single common reference electrode during electrical mapping ([0056]). 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Tal, Eliason and Bencini as applied to claim 10 above, and further in view Burke et al. (hereinafter ‘Burke’, U.S. PGPub. No. 2012/0271135).
In regards to claim 18, Bar-Tal/Eliason/Bencini combination discloses the invention substantially as claimed in claim 10 and discussed above.
However, Bar-Tal/Eliason/Bencini combination is silent as to the cross-sectional profile of the spline that is rectoval. 
Burke discloses an expandable assembly formed from a plurality of splines, wherein each of the splines comprises a cross-sectional profile that is rectoval ([0122]: splines 14 has a substantial rectangular shape with rounded sides). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spline 
In regards to claim 17, Bar-Tal/Eliason/Bencini combination discloses the invention substantially as claimed in claim 10 and discussed above. However, Bar-Tal/Eliason/Bencini combination does not disclose providing different radiopacity along the spline segments.
Burke further teaches providing radiopaque markers (198 in Figs. 34D and 34F) along portions of a spline ([0153]). Burke further teaches that the length and/or the number of the radiopaque markers may vary along the splines to further allow the practitioner to easily note the orientation of the expandable member ([0154]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the different portions of the splines with different number or lengths of radiopaque martker(s) which results in different radiopacity so that the practitioner can determine the different portions of the spline and the orientation of the expandable member under fluoroscopy ([0154]).
Response to Arguments
Applicant’s Remarks filed on May 20, 201 is fully acknowledged.
35 U.S.C. 103
With respect to Applicant’s argument that Bar-Tal et al. (U.S. PGPub. No. 2016/0338770) in view of Eliason et al. (U.S. PGPub. No. 2014/0257069) fail to disclose “the first subsegment is straight between a distal intersection at a central axis and a distal subsegment end of the second subsegment… the distal intersection is proximal to an axial position of the distal subsegment end” as required in amended independent claim 1 has been fully considered. 

    PNG
    media_image2.png
    526
    1258
    media_image2.png
    Greyscale

 As shown above, the first segment is the segment of the filament that is within the rectangular box. Note that a portion of the first segment is between the distal subsegment end of the second subsegment and the distal intersection (labeled in reproduced Fig. 5 in above office action) is substantially straight. Additionally, the distal intersection is proximal to (or nearby) the distal subsegment end of the second subsegment. Lastly, the second subsegment as shown in Fig. 5 is entirely curved. Therefore, this argument is not persuasive and the rejection is maintained by the Examiner.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d Eliason explains that the use of a helical shape, enables a more even distribution of electrodes and therefore more even sampling of electrical activity in tissue, in both contact and non-contact mapping ([0034]). Given that Bel-Tal discloses interlaced arrangement of the plurality of splines as shown in Fig. 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrange the plurality of splines of Bel-Tal so that in its expanded state, the plurality of splines assumes the twisted or helical arrangement as taught by Eliason as doing so allows more even distribution of electrodes of the electrodes and therefore more even sampling of electrical activities in the tissue ([0034]). Therefore, this argument is unpersuasive. Applicant’s argument with respect to claim 10 is equally unpersuasive.
Applicant’s remarks regarding claims 8 is solely directed towards the secondary references failure to cure the above-noted deficiency of independent claim 1. Given this lack of additional argument against this rejection, the rejection under 35 U.S.C. 103 is tenable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.